DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2021 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on 4/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 9,750,963 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 includes multiple periods within the body of the claim. Each claim is to begin with a capital letter, and end with a period. Periods may not be used elsewhere in the claims, except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Claim 8 should be amended to remove improper periods, for clarity.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 5, 14 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hutter (US 7,165,627).
Regarding claim 1, Hutter discloses a method of dispersing fluid over a site of interest, said method comprising: 
discharging fluid over a site of interest from a system (Column 6, lines 61-64), the system comprising a pressurized storage tank (30) (Column 7, lines 48-50) having a main body (Figure 1 and Column 7, lines 50-55), an inlet (4) in fluid communication with said main body (Figure 1) for introducing a liquid to said main body (Column 8, line 61-Column 9, line 11), a first outlet (Column 7, line 67, point of exit of the tank) in fluid communication with said main body for dispersing said liquid (Column 7, lines 62-67, The point of exit is in communication with the main body to discharge fluid from the tank), the first outlet (Column 7, line 67, point of exit of the tank) is in fluid communication with a discharge pipe (3) (Column 8, lines 51-53), an air inlet (24) for charging an air under pressure into said main body (Column 8, lines 17-20), and a diffuser (27, 28, 29) for slowing down the pressurized air entering said main body from said air inlet (Column 8, lines 20-26, The diffuser slows down air entering from the check valve); wherein said storage tank (30) is housed within a host aircraft (101) (Column 6, lines 28-37).
Regarding claim 5, Hutter discloses the method of claim 1, wherein said discharge pipe (3) comprises a pintle nozzle (10), said pintle nozzle (10) being capable of controlling the flow rate of discharge (Column 9, lines 20-24).
Regarding claim 14, Hutter discloses a method of dispersing fluid over a site of interest, said method comprising: 
discharging fluid over a site of interest from a system (Column 6, lines 61-64), the system comprising a pressurized storage tank (30) (Column 7, lines 48-50) having a main body (Figure 1 and Column 7, lines 50-55), an inlet (4) in fluid communication with said main body for introducing a liquid to said main body (Column 8, line 61-Column 9, line 11), a first outlet (Column 7, line 67, point of exit) in fluid communication with said main body for dispersing said liquid (Column 7, lines 62-67, The point of exit is in an air under pressure into said main body (Column 8, lines 20-23), and a diffuser (29) for slowing down the pressurized air entering said main body from said air inlet (Column 8, lines 23-25, A diffuser by function broadens airflow, and thereby reduces air speed); and further comprising an additive tank (40) for input of additives (Column 9, lines 49-53).
Regarding claim 20, Hutter discloses the method of claim 14, wherein said discharge pipe (3) comprises a pintle nozzle (10), said pintle nozzle (10) being capable of controlling the flow of discharge for said liquid (Column 9, lines 20-24).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hutter in view of Ehrhardt (US 5,769,124).
Regarding claim 8, Hutter discloses a method of dispersing fluid over a site of interest, said method comprising: 
discharging fluid over a site of interest from a system (Column 6, lines 61-64), the system comprising a pressurized storage tank (30) (Column 7, lines 48-50) having a main body (Figure 1 and Column 7, lines 50-55), an inlet (4) in fluid communication with said main body for introducing liquid to said main body (Column 8, line 61-Column 9, line 11), a first outlet (Column 7, line 67, point of exit) in fluid communication with said main further comprising said discharge pipe (1) in fluid communication with said first outlet (exit of discharge pipe 3) wherein said discharge pipe (1) comprises a pintle nozzle (10), said pintle nozzle being capable of controlling the flow rate of discharge (Column 9, lines 20-24), further comprising an additive tank (40) for input of additives to said pintle discharge (Column 9, lines 49-58).
However, Hutter fails to disclose a second outlet in fluid communication with said main body for dispersing said liquid, said second outlet in fluid communication with the discharge pipe.
Ehrhardt discloses a fluid dispersion method that includes providing a first and second outlet (Examiner’s Annotated Figure 1) in fluid communication with a main body (6) for dispensing liquid, the first and second outlet (Examiner’s Annotated Figure 1) in fluid communication with a discharge pipe (16).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Hutter with the disclosures of Ehrhardt, providing the main body (Hutter, Figure 1 and Column 7, lines 50-55) to include a first and second outlet (Examiner’s Annotated Figure 1) in fluid communication with the discharge pipe (Hutter, 3), in order to provide for an increased discharge rate of the fluid.

    PNG
    media_image1.png
    565
    804
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
Regarding claim 13, Hutter in view of Ehrhardt discloses the method of claim 8, wherein said discharge pipe (3) comprises said pintle nozzle (10), said pintle nozzle (10) being capable of controlling the flow of discharge for said liquid (Column 9, lines 20-24).
Response to Arguments
Applicant's arguments filed 4/26/2021 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752